Citation Nr: 0119739	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from December 1967 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama, in which the RO determined that new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for a bilateral ankle disability had not been 
received.


FINDINGS OF FACT

1.  In December 1993 the RO determined that new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for a bilateral ankle disability had not been 
received.  The veteran was notified in December 1993 but did 
not file a timely appeal.

2.  Evidence received since the December 1993 RO decision, to 
include written statements from the veteran, a January 1968 
private medical record and an October 2000 VA examination 
report, does not bear directly and substantially upon the 
specific matter under consideration, and is either cumulative 
or redundant, and by themselves or with evidence previously 
assembled is not so significant they must be considered in 
order to decide fairly the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the December 1993 RO denial is 
not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a bilateral 
ankle disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.156(a), 20.1103 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO denied service connection for bone 
disease in January 1970 and gout in February 1970.  In April 
1988 the Board denied service connection for residuals of a 
bilateral ankle injury and in April 1989 the Board denied the 
veteran's claim of service connection for an ankle 
disability.  The Board determined that new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for a bilateral ankle disability had not been 
received in October 1990 and September 1992.  

The RO determined that new and material evidence sufficient 
to reopen the veteran's claim of service connection for a 
bilateral ankle disability had not been received in December 
1993.  The veteran was notified of the rating decision and 
did not appeal the decision.  In August 1999 the veteran 
requested to reopen his claim.  The RO, in a March 2000 
rating decision, determined that new and material evidence 
sufficient to reopen the claim had not been received.

Initially, the applicable law clearly states that, if no 
notice of disagreement is filed within the prescribed period, 
the action or determination shall become final and the claim 
will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2000).  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2000).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, the claim shall be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000).  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(a)(1)).  However, nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the December 1993 denial and finds that new and 
material evidence has not been received to reopen the claim 
of service connection for a bilateral ankle disability.  

The evidence received into the record since the December 1993 
denial includes: written statements from the veteran, a 
January 1968 private medical record and an October 2000 VA 
examination report.  The veteran's written statements 
received since the December 1993 denial reiterates the basis 
of his claim of service connection for a bilateral ankle 
disability.  The information provided in these written 
statements was previously provided by the veteran in his 
numerous written statements submitted prior to December 1993.  
The veteran, as a lay person, is not qualified to offer a 
medical diagnosis or etiology because he does not have such 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The January 1968 private medical record 
impression was no evidence of joint disease.  The October 
2000 VA examination report included a normal radiology report 
and the range of motion of the veteran's ankles.  Although 
the private medical record and VA examination report are new 
both continue to reflect x-ray and range of motion of 
findings that were already of record.  Neither provides any 
additional information that was not already of record when 
the RO previously considered the veteran's claim.  The 
evidence previously considered also provided normal radiology 
findings and bilateral ankle range of motion.  The January 
1968 private medical record and the October 2000 VA 
examination report are cumulative and redundant.  

The additional evidence, either by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, new and material evidence 
has not been submitted.  The December 1993 RO decision is 
final, and the claim of entitlement to service connection for 
a bilateral ankle disability is not reopened.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a bilateral ankle is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

